DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 2019-223796, filed on 12/11/2019.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: accommodation part…. arithmetic device…, light receiving device, in claim 1.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Allowable Subject Matter
Claims 1-7 are allowed over the prior art of record.
 	The following is an examiner’s statement of reasons for allowance: 
As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious a spectrum measuring device comprising: an arithmetic device for spectral analysis of the fluorescence received by the light receiving device, wherein in the space, a depth from the first surface of a fluorescence region where fluorescence is produced by incident excitation light is a value giving an internal shield of a prescribed level of less in the fluorescence region; and the arithmetic device calculates a fluorescence spectrum of the cell by subtracting a fluorescence spectrum of the medium from a spectrum of the Fluorescence of the culture solution obtained by the light receiving device, in combination with the rest of the limitations of the claim.
	Claims 2-6 are allowed by the virtue of dependency on the allowed claim 1.
As to claim 7, the prior art of record, taken alone or in combination, fails to disclose or render obvious a spectrum measuring method for measuring a fluorescence spectrum of a cell in a culture solution containing a medium and the cell, comprising: calculating a fluorescence spectrum of the cell by wherein in the space, a depth from the first surface of a fluorescence region where fluorescence is produced by incident excitation light is a value giving an internal shield of a prescribed level of less in the fluorescence region, in combination with the rest of the limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Kollias et al. (US Patent # 6,317,624 B1) teaches an apparatus and method for demarcating the margins of a tumor in a target tissue by exposing the target tissue to radiation of a wavelength that induces fluorescence in tumorous but not in non-tumorous tissue. A decrease in fluorescence indicates the presence of tumor cells (abstract). However, Kollias does not teach the bolded limitations above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abdullahi Nur whose telephone number is 571 270 1298.  The examiner can normally be reached on M-F, 9am to 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury, can be reached on 571 272 2287.  The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.  


 /ABDULLAHI NUR/ Primary Examiner, Art Unit 2886